Name: Council Regulation (EEC) No 3843/90 of 21 December 1990 amending Regulation (EEC) No 1471/88 as regards imports of sweet potatoes intended for uses other than human consumption and originating in the people's Republic of China for 1991 and 1992
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 29 . 12. 90 Official Journal of the European Communities No L 367/9 COUNCIL REGULATION (EEC) No 3843/90 of 21 December 1990 amending Regulation (EEC) No 1471/88 as regards imports of sweet potatoes intended for uses other than human consumption and originating in the People's Republic of China for 1991 and 1992 0714 20 90 ; whereas the outcome of these consultations was a mutually satisfactory solution comprising, on the one hand, the restriction by China of its exports in 1991 , and 1992 to 600 000 tonnes of sweet potatoes a year, and, on the other, the authorization given by the Community for the importation of these quantities, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1471 /88 of 16 May 1988 concerning the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses ('), as amended by Regulation (EEC) No 3847/89 (2), opens an annual tariff quota subject to zero duty for imports into the Community of sweet potatoes intended for uses other than human consumption, falling within CN code 0714 20 90 and originating in the People's Republic of China for 1988, 1989 and 1990 ; Whereas consultations were held under Article 6 of the Trade and Economic Cooperation Agreement between the European Economic Community and the People's Republic of China (3), concerning imports into the Community of sweet potatoes falling within CN code HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 2 of Regulation (EEC) No 1471 /88 is hereby replaced by the following : 'This quota shall be 600 000 tonnes per year for 1991 and 1992.' Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1990. For the Council The President A. RUBERTI (') OJ No L 134, 31 . 5. 1988 , p. 1 . I1) OJ No L 374, 22. 12. 1989, p . 5. (3) OJ No L 250, 19 . 9. 1985, p. 2.